      2:19-cv-01206-DCN         Date Filed 06/27/19       Entry Number 35        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 GEORGE SINK, P.A. INJURY LAWYERS,                   ) Civil Case No. 2:19-cv-01206-DCN
                                                     )
          Plaintiff,                                 )
                                                     )       DEFENDANTS’ REPLY TO
 v.                                                  )      PLAINTIFF’S RESPONSE IN
                                                     )   OPPOSITION TO DEFENDANTS’
 GEORGE SINK II LAW FIRM, LLC,                       )         MOTION TO DISMISS
 GEORGE SINK LAW FIRM, LLC,                          )    FIRST AMENDED COMPLAINT
 SOUTHERN LEGAL ASSOCIATION, LLC,                    )     PURSUANT TO RULE 12(B)(6)
 and GEORGE (“TED”) SINK, JR.,                       )
                                                     )
       Defendants.                                   )

       The above-named Defendants, by and through their undersigned counsel, hereby submit

their reply to “Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss First Amended

Complaint Pursuant to Rule 12(b)(6)” filed on June 21, 2019.

                                              REPLY

       Plaintiff filed an action in arbitration against the Defendants on March 8, 2019 pursuant to

the parties’ Non-Solicitation Agreement. The Plaintiff subsequently filed a Complaint with this

Court on April 25, 2019 under the Non-Solicitation Agreement for the same issues they

complained about in their arbitration demand.

       Per the arbitration language in the Non-Solicitation Agreement, on June 18, 2019, the

parties received correspondence from the American Arbitration Association in which an arbitrator

was appointed, Daniel J. Thompson. In addition, the same letter schedules an “Arbitration

Management Conference” for July 11, 2019 at 10:00 AM.

       Consequently, Defendants are prepared to proceed in arbitration as the Plaintiff initially

desired or will be prepared to argue their position at the July 29, 2019 injunction hearing with this

Court. In either venue, the Plaintiff’s claims fail for a multitude of previously briefed reasons

                                                 1
       2:19-cv-01206-DCN               Date Filed 06/27/19           Entry Number 35             Page 2 of 3




including, but not not limited to, that the Defendants have tendered the $500.00 liquidated

damages1 required by the parties’ Non-Solicitation Agreement and because the Plaintiff cannot

meet the four pronged injunction test required by Winter v. Natural Resource Defense Council,

Inc. 555 U.S. 7 (2008).

June 27, 2019
Charleston, South Carolina

                                                       s/Ronald L. Richter, Jr.
                                                       Ronald L. Richter, Jr. (Federal Bar No. 6264)
                                                       s/Scott M. Mongillo
                                                       Scott M. Mongillo (Federal Bar No. 7436)
                                                       BLAND RICHTER, LLP
                                                       Attorneys for Defendants
                                                       Peoples Building
                                                       18 Broad Street, Mezzanine
                                                       Charleston, South Carolina 29401
                                                       Telephone 843.573.9900
                                                       Facsimile 843.573.0200
                                                       ronnie@blandrichter.com
                                                       scott@blandrichter.com

                                                       s/Eric S. Bland
                                                       Eric S. Bland (Federal Bar No. 5472)
                                                       BLAND RICHTER, LLP
                                                       Attorneys for Defendants
                                                       1500 Calhoun Street
                                                       Post Office Box 72
                                                       Columbia, South Carolina 29202
                                                       Telephone803.256.9664
                                                       Facsimile 803.256.3056
                                                       ericbland@blandrichter.com

                                                       -and-


1
  Please see Bethesda Softworks, L.L.C. v. Interplay Entm't Corp., 452 F. App'x 351, 353 (4th Cir. 2011). In Bethesda
Softworks, the 4th Circuit Court of Appeals stated that preliminary injunctions are not available where the harm at issue
can be remedied by money damages, absent extraordinary circumstances, such as the Plaintiff’s business being unable
to exist without the injunction. That is not the case here. See also, Christopher Phelps & Associates LLC v. Galloway,
492 F.3d 532, 544 (4th Cir. 2007) in which the Court upheld the District Court's decision to deny Plaintiff's request
for injunctive relief after Plaintiff had already been awarded money damages for intellectual property infringement.




                                                           2
2:19-cv-01206-DCN   Date Filed 06/27/19   Entry Number 35    Page 3 of 3




                               s/Timothy D. St. Clair
                               Timothy D. St. Clair (Federal Bar No. 4270)
                               PARKER POE ADAMS & BERNSTEIN, LLP
                               Attorneys for Defendants
                               110 East Court Street, Suite 200
                               Greenville, South Carolina 29601
                               Telephone: 864.577.6371
                               Facsimile: 864.242.9888
                               timstclair@parkerpoe.com




                                  3
